Mr. JUSTICE BRANDEIS,
in dissenting, held:
1. This court is without jurisdiction of the subject matter. The bills present neither a case nor a controversy within the meaning of the Federal Constitution. Moreover, it is not shown that there is in a legal sense danger of invasion of the alleged rights.
Attorneys — J. W. Davis of N. Y. City, J. G. Price and P. T. Eagleson of Columbus, O., R. G. Altizer of Charleston, W. Va., and E. E. Corn of Ironton, O., for State of Ohio; G. M. Hoffheimer of Clarksburg, W. Va., E. T. England and F. O. Blue of Charleston, W. Va., and P. P. Steptoe of Clarks-burg, W Va., for the State of W. Va.; G. E. Alter of Pittsburgh, W. I. Schaffer of Chester, Pa., and A. L. Weil of Pittsburgh, for Pa.
2. There is a fatal lack of necessary parties. It is only by failure of the twelve exporting companies-to continue the exportation of gas that the plaintiffs and other consumers or the distributing companies in Pa. or Ohio can be injured. They should be parties.
3. Tljis court, sitting in equity, should not lend its aicfto enable W. Va. public service corporations to discriminate against W. Va. consumers in the interest of Ohio and Pa. consumers.